PEOPLES BANCORP INC. (Nasdaq: PEBO) TELECONFERENCE CALL TO DISCUSS FIRST QUARTER 2009 EARNINGS Tuesday, April 21 200911:00 am local time Facilitator: Good morning, and welcome to Peoples Bancorp’s conference call.My name is Ryan, and I will be your conference facilitator today.Today’s call will cover Peoples Bancorp’s discussion of results of operations for the quarter ended March 31, 2009. Please be advised all lines have been placed on mute to prevent any background noise.After the speakers’ remarks, there will be a question and answer period.If you would like to ask a question during this time, simply press “star” and the number “one” on your telephone keypad and questions will be taken in the order they are received.If you would like to withdraw your question, press “star” and “two”. This call is also being recorded.If you object to the recording, please disconnect at this time. Please be advised that the commentary in this call may contain projections or other forward-looking statements regarding future events or Peoples Bancorp’s future financial performance. These statements are based on management’s current expectations. The statements in this call which are not historical fact are forward-looking statements and involve a number of risks and uncertainties, including, but not limited to, the interest rate environment; the effect of federal and/or state banking, insurance, and tax regulations; the effect of technological changes; the effect of economic conditions; the impact of competitive products and pricing; and other risks detailed in Peoples Bancorp’s Securities and Exchange Commission filings.Although management believes that the expectations in these forward-looking statements are based on reasonable assumptions within the bounds of management's knowledge of Peoples’ business and operations, it is possible that actual results may differ materially from these projections.Peoples Bancorp disclaims any responsibility to update these forward-looking statements. Peoples Bancorp’s 1st quarter 2009 earnings release was issued this morning and is available at peoplesbancorp.com. This call will include about 15 minutes of prepared commentary, followed by a question and answer period, which I will facilitate.An archived webcast of this call will be available on peoplesbancorp.com. Peoples Bancorp’s participants in today’s call will be Mark Bradley, President and Chief Executive Officer, and Ed Sloane, Chief Financial Officer and Treasurer, and both will be available for questions following opening statements. Mr.
